                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                                    5: 18-cr-0480-D

UNITED STATES OF AMERICA                                  )
                                                          )
                        v.                                )
                                                          )                   ORDER
SAIRAM YERUVA,                                            )
           Defendant.                                     )
                                                          )


        Upon motion of~he Defendant, it is hereby ORDERED that Docket Entry Number 31

and its accompanying Order in the above-captioned case be sealed by the Clerk.

        It is FURTHER ORDERED thatthe Clerk provide copies of the filed sealed documents

·to the United States Attorney and Defendant's attorney.

        This the_.!_day of_::f....;;;;.......u:....:.,.._,
                                                    _ _ _ _ _, 2019.




                                                        HO~RAB~~~                C. DEVER III
                                                        United States District Court Judge
